Citation Nr: 1426000	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss finding that new and material evidence had been received to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a right ear hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO later granted service connection for left ear hearing loss and tinnitus in an August 2011 rating decision.  Therefore there remains no case or controversy regarding these matters and these claims are no longer in appellate status.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for right ear hearing loss was previously denied in a March 2006 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the March 2006 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for right ear hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the March 2006 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for right ear hearing loss; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for right ear hearing loss was originally denied in a March 2006 rating decision on the basis that there was no evidence this disability had been clinically diagnosed.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

In April 2010 the Veteran submitted a petition to reopen a claim of service connection for right ear hearing loss.  He also submitted a private audiological evaluation dated in November 2010 which noted that audiometric testing demonstrated that the Veteran had high frequency sensorineural hearing loss ranging from mild to moderately severe and that his hearing loss was consistent with his history of noise exposure in the military.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates the Veteran's hearing loss to his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received the claim for service connection for right ear hearing loss is reopened; and to this extent only the claim is granted.


REMAND

The Veteran seeks service connection for right ear hearing loss.  The record shows that the Veteran had exposure to acoustic trauma during his military service as he served in the Infantry in Vietnam and earned, in pertinent part, a Combat Infantryman Badge, and is service-connected for shell fragment wounds.  There also are two medical opinions relating the Veteran's hearing loss to his exposure to acoustic trauma in service; and he is service-connected for left ear hearing loss and tinnitus.  The medical records do not show, however, that the Veteran presently has a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  

A May 2011 VA examination report notes that auditory threshold in frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hz are 20, 15, 25, 25, and 35 decibels, respectively, and that the speech discrimination score is 98 percent in the right ear.  A November 2010 private audiogram notes similar findings; but it is not clear which ear is designated as right or left ear on the chart.  One ear designated with an "x" is shown as having a hearing loss disability for VA purposes, but the other ear designated with an "o" is not.  However, the right and left ears are not labeled for a lay person to determine which ear indicates "x" and "o".  This is significant because if the right ear is the ear shown as having a hearing loss disability for VA purposes then this would resolve the Veteran's claim in his favor.

The U.S. Court of Appeals for Veterans Claims has held that if a private medical opinion addresses missing information that is relevant, factual, and objective -that is, not a matter of opinion- VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).  As the issue of which ear is shown as having a hearing loss disability for VA purposes is relevant, factual, and objective clarification in this matter is warranted.

Also given that the case must go back for the foregoing reason and it has been three years since the last VA examination another examination should be provided to determine if the Veteran is now shown as having a right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any ongoing treatment he has received for his hearing loss.  If the Veteran complies make efforts to obtain any identified records.

2.  Ask the Veteran to contact the audiologist who performed the November 2010 audiogram to interpret the graphical findings reported on audiological examination as to each Hertz level and for each ear.  In the alternative the Veteran can provide the proper release form so that VA can make efforts to seek clarification regarding the findings. 

3.  Schedule the Veteran for an appropriate VA examination of his hearing loss with a state-licensed audiologist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation conforming to Maryland CNC.  The examiner must also provide a full description of the functional effects caused by the hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


